
	
		IV
		111th CONGRESS
		1st Session
		H. CON. RES. 97
		IN THE HOUSE OF REPRESENTATIVES
		
			April 2, 2009
			Mr. Kennedy (for
			 himself, Ms. Lee of California,
			 Mr. Langevin,
			 Mr. Grijalva, and
			 Ms. Schakowsky) submitted the
			 following concurrent resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		CONCURRENT RESOLUTION
		Calling on the President to support United
		  Nations Security Council referrals of situations involving genocide, war
		  crimes, and crimes against humanity to the International Criminal Court, to
		  cooperate with investigations and prosecutions conducted by the International
		  Criminal Court, and participate as an observer at meetings of the Assembly of
		  States Parties to the Rome Statute.
	
	
		Whereas the preservation of international peace and
			 security rests on adherence to the rule of law and the principles of justice by
			 the nations and peoples of the world;
		Whereas international peace and security are threatened by
			 the commission of the most serious international crimes, including war crimes,
			 genocide, and crimes against humanity;
		Whereas the prosecution of individuals suspected of
			 committing the most serious international crimes is often impeded by domestic,
			 political, and legal obstacles;
		Whereas the inability of local and national court systems
			 to prosecute those individuals responsible for the most serious violations of
			 international criminal law demonstrates the need for a permanent international
			 mechanism for ensuring that such violations are investigated and
			 prosecuted;
		Whereas while ad hoc tribunals have demonstrated the
			 success of international courts in addressing the atrocities committed in
			 specific conflicts, they have significant limitations;
		Whereas the ability of ad hoc tribunals to punish and
			 deter the most serious international crimes is severely limited by the
			 difficulty of creating and sustaining them;
		Whereas, on July 1, 2002, the Rome Statute of the
			 International Criminal Court entered into force and the permanent International
			 Criminal Court (ICC) was created;
		Whereas the ICC has jurisdiction over only the most
			 serious violations of war crimes, crimes against humanity, and genocide
			 committed by individuals after July 1, 2002;
		Whereas these are the most serious and horrendous crimes
			 imaginable, and the failure to systematically punish such crimes offends
			 universally accepted standards of law and morality and threatens the
			 establishment of peace and security;
		Whereas the ICC follows universally accepted international
			 law in defining war crimes, crimes against humanity, and genocide, including
			 the Convention on the Prevention and Punishment of the Crime of Genocide (1948)
			 and the Geneva Conventions (1949), but it does not create any new international
			 crimes;
		Whereas the ICC was designed as a court of last resort,
			 not as a replacement for national judicial systems;
		Whereas the ICC only has jurisdiction if national courts
			 are too weak, too damaged, or too biased to try those responsible for the most
			 serious violations of international criminal law;
		Whereas the ICC guarantees the right to a fair trial,
			 including the right to counsel, a prohibition on trials in absentia, the right
			 to cross-examine witnesses, protection against double jeopardy, and protection
			 from self-incrimination;
		Whereas more than half the countries of the world, 108,
			 have ratified the Rome Statute and become members of the ICC;
		Whereas the democracies of the world have overwhelmingly
			 embraced the ICC, more than 70 percent of the world’s democracies are already
			 members of the ICC and many more have indicated a desire to join;
		Whereas almost all of the most significant allies of the
			 United States are already members of the ICC, including the United Kingdom,
			 Canada, Australia, France, Germany, Italy, Japan, New Zealand, South Korea, and
			 many others;
		Whereas new democracies in Eastern Europe, Latin American,
			 and Africa are also strong supporters of the ICC, joining the ICC helps them
			 strengthen the rule of law and respect for human rights, protecting against a
			 return to tyranny;
		Whereas the ICC has investigated crimes against humanity,
			 war crimes, and genocide in the Democratic Republic of the Congo, Central
			 African Republic, Uganda, and Darfur, Sudan, and has issued arrest warrants in
			 all four situations;
		Whereas in the Democratic Republic of the Congo,
			 government forces and rebel militias have killed hundreds of thousands of
			 civilians and devastated large portions of the country;
		Whereas in Uganda, more than 20,000 boys and girls, some
			 as young as 9, have been abducted by the Lord’s Resistance Army to serve as
			 child soldiers and sex slaves;
		Whereas the ICC issued an arrest warrant for Omar
			 al-Bashir, President of Sudan, for war crimes and crimes against
			 humanity;
		Whereas in the Darfur region of Sudan, government-backed
			 forces have conducted a campaign of ethnic cleansing and genocide that has
			 killed nearly 400,000 people; and
		Whereas none of the individuals responsible for the
			 atrocities in the Democratic Republic of the Congo, Central African Republic,
			 Sudan, or Uganda are likely to be prosecuted by the local court systems, the
			 ICC is the only hope for punishing those responsible for the worst atrocities:
			 Now, therefore, be it
		
	
		That it is the sense of Congress that the
			 President, acting through the Secretary of State and the permanent
			 representatives of the United States to the United Nations, should—
			(1)support United Nations Security Council
			 referrals of situations involving genocide, war crimes, and crimes against
			 humanity to the International Criminal Court (ICC), except where such a
			 referral would not be in the national interest of the United States;
			(2)include as stated policy of the United
			 States Government to support the mandate and purpose of the Rome Statute of the
			 ICC, and in support of that policy reactivate the United State signature of the
			 Rome Statute by a note to the United Nations Secretary-General;
			(3)cooperate with investigations and
			 prosecutions conducted by the ICC, except where such investigations or
			 prosecutions are not in the national interest of the United States;
			(4)exercise the right of the United States to
			 actively participate as an observer in meetings of the Assembly of State
			 Parties to the Rome Statute so as to ensure that the ICC develops in a manner
			 consistent with the national interest of the United States; and
			(5)invoke in the interest of the United
			 States, waivers of provisions in United States law that restrict or limit
			 assistance and cooperation with the ICC.
			
